Citation Nr: 0321420	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  99-23 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on account of being 
housebound.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from June 1964 TO June 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Seattle, Washington, 
Regional Office (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

In this case, the veteran has been notified of VCAA.  
However, pursuant to VCAA, further development is warranted.  

In a December 1997 rating decision, the RO determined that 
the veteran was entitled to nonservice-connected pension 
benefits based on the veteran's spine disabilities as well as 
other personal factors.  The RO indicated that the veteran's 
cervical spine disorder was 30 percent disabling, his 
thoracic spine disorder was 20 percent disabling, and his 
lumbar spine disorder was non-disabling.  

Thereafter, the veteran applied for special monthly pension 
based upon the need for regular aid and attendance or on 
account of being housebound.

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. 
§ 3.351(a)(1).  The veteran is in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; whether the person is a 
patient in a nursing home because of incapacity; or whether 
the veteran establishes a factual need for aid and 
attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).  
Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
include the inability of the veteran to dress or undress 
himself; to keep himself ordinarily clean; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; inability to feed himself; inability 
to attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  It is only 
necessary that the evidence establish the veteran is so 
helpless as to need regular aid and attendance not that there 
be a constant need.  If the veteran is not in need of regular 
aid and attendance, consideration will be given as to whether 
the veteran is housebound.  38 C.F.R. § 3.351(d).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA's Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351 (d).

The veteran's representative pointed out that the veteran has 
not been afforded an aid attendance/housebound examination.  
In addition, it was asserted that the veteran's 
gastrointestinal disabilities and his mental disorders have 
not been afforded adequate consideration.  

A review of the record shows that the veteran has multiple 
disorders, more disorders than were present or identified in 
the December 1997 rating decision.  The veteran has the spine 
disorders, benign prostatic hypertrophy, hypertension, 
coronary artery disease, right-sided weakness due to a 
stroke, hiatal hernia, knee disability, thigh/hip disability, 
right ankle tendonitis, gastrointestinal disability, and 
psychiatric disability.  The RO has not rated the majority of 
these disorders, although their presence was noted in the 
rating decisions, the statement of the case, and the 
supplemental statements of the case.  The RO indicated that 
the veteran did not meet the percentage rating requirements 
for special monthly pension.  The Board is unclear how the RO 
determined that the veteran did not meet the percentage 
rating requirements for special monthly pension when the 
additional disabilities were not rated.  

In order to facilitate rating all of the veteran's 
disabilities, to include the gastrointestinal and psychiatric 
disorders as pointed out by the veteran's representative, the 
veteran should be afforded a VA aid and attendance/housebound 
examination.  

The Board notes that the appropriate actions should be 
continue to be undertaken to ensure that the directives of 
VCAA have been followed.  Disabled Am. Veterans v. Sec'y. of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  VCAA should be followed by VA.  

3.  The veteran should be afforded a VA 
aid and attendance/housebound 
examination.  

4.  Upon completion of the requested 
actions, the issue on appeal should be 
readjudicated and the veteran's 
disabilities should each be assigned a 
disability rating.  Thereafter, if the 
claim remains denied, the case should be 
returned after compliance with requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


